Citation Nr: 0827888	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of status 
post resection of the left lateral lobe of the liver.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Navy Reserves with active duty 
from May 2003 to July 2003 and from January 2004 to October 
2004.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.

Referred issue

In a July 2008 Informal Hearing Presentation, the veteran's 
representative stated that "Paragraph 30 should be 
considered" for the veteran's liver surgery.  It appears 
that the veteran is attempting to raise a claim for 
assignment of a temporary total disability rating for the 
liver disorder based on a period of hospitalization or due to 
convalescence.  That issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


REMAND

The Board notes that in February 2005, approximately three 
months after separation from active service in October 2004, 
the veteran underwent a left lateral segment resection to 
remove a large hemangioma from his liver, and has since 
complained of chronic abdominal pain in the right upper 
quadrant.  

The veteran presented for a VA examination in August 2005, at 
which time the examiner asserted that the veteran currently 
did not any residuals from the surgery.  However, the VA 
examiner did not provide an etiological opinion to determine 
whether the veteran's hemangioma of the liver was related to 
service.  As the hemangioma was removed within a few months 
of separation from active duty, the Board has determined that 
an etiological opinion is necessary to decide the claim.  
See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Barr v. Nicholson, 21 Vet. App. 303,  311 
(2007) (holding that once the VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran 
with a VA examination by an 
appropriate medical specialist to 
determine the nature and etiology of 
any current residuals of the resection 
of the left lateral lobe of the liver, 
to include any scarring from the 
procedure.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and offer an opinion 
as to whether it is at least as likely 
as not (i.e., a fifty percent or 
greater probability) that the 
veteran's hemangioma is related to his 
active military service.  The examiner 
should provide a complete rationale 
for conclusions reached.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

2.  Upon completion of the foregoing, 
VBA should readjudicate the veteran's 
claim of entitlement to service 
connection for residuals of status 
post resection of left lateral lobe of 
the liver, based on a review of the 
entire evidentiary record.  If the 
benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




